*447Order, Family Court, Bronx County (Jane Pearl, J), entered on or about February 14, 2002, which, after a fact-finding determination of permanent neglect, awarded custody of the subject child to the petitioning paternal grandparents, under continuing supervision by the Administration for Children’s Services, unanimously affirmed, without costs.
After having found that there existed sufficient evidence of exceptional circumstances due to the mother’s inadequate guardianship and supervision, the court properly considered the child’s best interests in the context of this custody proceeding (Matter of Bennett v Jeffreys, 40 NY2d 543 [1976]). The Family Court’s ruling that the best interests of the child dictated award of custody to petitioners, who have provided a loving and stable home for her, and in whose home she is flourishing, was supported by the requisite fair preponderance of the evidence (see Matter of Shaka Efion C., 207 AD2d 740 [1994]; Matter of Gerald M., 112 AD2d 6 [1985]).
Respondent, who has been granted biweekly supervised visitation, was found to have left the child unsupervised in a home in which four weapons, at least two of which were loaded, were present; she has also failed to complete a prescribed program of counseling. Contrary to her assertions, there is no evidence in the record that petitioners interfered in the parental relationship (compare Matter of Brittni K., 297 AD2d 236 [2002]). Concur—Tom, J.P., Andrias, Lerner, Friedman and Marlow, JJ.